

Exhibit 10.01


APA LETTER AGREEMENT


THIS APA LETTER AGREEMENT (this “Agreement”), dated as of October 1, 2020
(“Effective Date”), is made and entered into by and between Broadcom Inc., a
Delaware corporation (“Purchaser”) and NortonLifeLock Inc. f/k/a Symantec
Corporation (“Seller”, and together with Purchaser, the “Parties”). Capitalized
terms used but not otherwise defined herein have the meanings set forth in the
APA (as defined below).


WHEREAS, Seller and Purchaser are parties to that certain Asset Purchase
Agreement, dated as of August 8, 2019, by and between Seller and Purchaser (as
it may be amended, modified or supplemented, the “APA”); and


WHEREAS, Seller and Purchaser desire to amend certain terms and conditions of
the APA, as set forth herein.


NOW, THEREFORE, in consideration of the covenants and agreements set forth in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


ARTICLE I.


DEFINITIONS


Section 1.1 Definitions. Unless otherwise specifically defined herein, each term
used herein shall have the meaning assigned to such term in the APA.


ARTICLE II.


AMENDMENTS TO ASSET PURCHASE AGREEMENT


Section 2.1 Acquisitions.


(a)The first sentence of Section 5.16(c) of the APA shall be amended and
restated in its entirety to read as follows:


“For a period of five (5) years from the Closing Date, except as permitted by
Section 5.16(d), neither Seller nor any of its Subsidiaries or other controlled
affiliates shall (and Seller shall cause its Subsidiaries and other controlled
affiliates not to), directly or indirectly (including through any licenses,
reorganizations, sales, transfers or grants of assets or rights or other
transactions), (A) operate, engage or participate in, carry on in any manner, or
have an ownership interest in any other Person engaged in, any business
activities that are included within the definition of the Business, or that
otherwise compete in enterprise markets with the Business, in each case in the
jurisdictions in which any of Seller or any of its Subsidiaries conducted any
part of the Business prior to the Closing (the “Covered Business”) or (B) have
an ownership interest in, or operate, any Person or business, and their
respective successors, assigns and affiliates, set



--------------------------------------------------------------------------------



forth on Schedule IV (such Person or business, and their respective successors,
assigns and affiliates (for this purpose, affiliates shall not include the
portfolio companies (other than such Person or business (or their respective
successors or assigns), its Subsidiaries and other controlled affiliates) of any
shareholders of such Person or business), a “Designated Enterprise Competitor”);
provided that, if a Designated Enterprise Competitor (for the avoidance of
doubt, all or substantially all of the equity interests or assets of such
Designated Enterprise Competitor) is acquired (without any direct or indirect
involvement, encouragement or participation by Seller or its affiliates) after
the date hereof by a company (that is not a Designated Enterprise Competitor and
is not an affiliate of Seller) that, together with its Subsidiaries,
predominately operates a consumer business and such Designated Enterprise
Competitor’s revenue for the 12 months prior to the acquisition is less than 25%
of the consolidated revenues of the combined company’s total revenue for the
same period, the combined company shall not be deemed a Designated Enterprise
Competitor.”


(b)Annex A to this Agreement is hereby added as Schedule IV to the APA.


(c)Section 5.16(d) of the APA shall be amended and restated in its entirety to
read as follows:


“Section 5.16(c) shall not preclude, prohibit or restrict Seller or any of its
Subsidiaries or other controlled affiliates from (i) owning five percent (5%) or
less of the outstanding securities and voting power of any Person (other than
any Designated Enterprise Competitor) engaged in the Covered Business, so long
as neither Seller nor any of its Subsidiaries or other controlled affiliates or
its or their respective directors, officers or employees exercise management or
control functions with respect to such Person, (ii) exercising its rights or
performing or complying with its obligations under or as expressly contemplated
by this Agreement or any of the Transaction Documents, and (iii) acquiring any
company or business or assets after October 1, 2020 (in each case other than all
or any portion of a Designated Enterprise Competitor) (a “Permitted Person”),
and investing in and operating, and expanding the operations, products or
Technology-related or other services that are similar in purpose or function to
products (e.g., not services such as operating a customer hotline or general and
administrative service) (such services, “Service Offerings”) of, such Permitted
Person and developing the Intellectual Property Rights or other Technology of
such Permitted Person (including as permitted in clause (ii) of the second
sentence of Section 5.16(c)); provided that the exception in the foregoing
clause (iii) of this sentence will not apply to any of the products, Service
Offerings, Technology or Intellectual Property Rights of such Permitted Person
or any of its controlled affiliates to the extent that such products, Service
Offerings, Technology or Intellectual Property Rights are integrated or bundled
with, use or incorporate any Intellectual Property Rights, Technology, products
or Service Offerings (1) of Seller or its controlled affiliates other than that
of another Permitted Person or (2) licensed or otherwise obtained from Purchaser
or its controlled affiliates. Seller or its controlled affiliates may brand any
products or Service Offerings of any Permitted Person (other than any products
or Service Offerings for enterprise customers with respect to which there has
been any integration or use described in subclauses (1) or (2) of the
immediately preceding sentence) with the “NortonLifeLock” or any similar brand
of Seller and such branding (including usage of any Licensed Mark as defined in
the Trademark License Agreement) will not be deemed a violation of Section
5.16(c) or the Trademark License Agreement.





--------------------------------------------------------------------------------



ARTICLE III.


MISCELLANEOUS


Section 3.1 Miscellaneous.


(a.)Sections 10.1(a), 10.3, 10.4, 10.5, 10.7, 10.8, 10.9 and 10.10 of the APA
are incorporated herein, mutatis mutandis, as though set forth in this
Agreement.


(b.)Except as expressly set forth herein, this Agreement shall not amend or
alter the terms of the APA or any other Transaction Document.


(c.)In the event of any conflict between the terms of this Agreement and the
terms of the APA, the terms of this Agreement shall govern and control.


[Signature Page Follows]

































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date hereof.


BROADCOM INC.
By:/s/ Hock E. Tan
                            
Name: Hock E. Tan
Title: Chief Executive Officer


NORTONLIFELOCK INC.
By:/s/ Vincent Pilette
                            
Name: Vincent Pilette
Title: Chief Executive Officer






























































[Signature Page to APA Letter Agreement]

